DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 June 2021 has been entered.

Response to Arguments
Applicant’s arguments, filed with respect to the previously set forth rejections under 35 U.S.C. 112(a) have been fully considered and are persuasive in view of the Amendment.  Accordingly, the previously set forth rejections under 35 U.S.C. 112(a) have been withdrawn. 
Applicant's arguments filed with respect to the rejections under 35 U.S.C. 112(b) have been fully considered but they are not persuasive.  Applicant’s amendment has introduced new issues under 35 U.S.C. 112(b), which are addressed below.  
Applicant’s arguments, filed with respect to the prior art rejections have been fully considered and are persuasive.  Accordingly, the rejection over the prior art has been withdrawn.  However, Examiner has not indicated claims 1-3 and 6 allowable in view of the numerous deficiencies under 35 U.S.C. 112(b) since it will be necessary to again review the claims with respect to the prior art once the issues under 35 U.S.C. 112(b) are corrected.  However, it appears that the claims may be allowable, as best they can be understood, if a non-broadening amendment to correct the deficiencies under 35 U.S.C. 112(b) are corrected.  If Applicant believes discussion of a proposed amendment prior to formal submission would aid in the advancement of prosecution, Applicant is encouraged to schedule an interview with the Examiner using the contact information below.  

Claim Objections
Applicant is advised that should claim 3 be found allowable, claim 6 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  It appears that if the issues under 35 U.S.C. 112(b) are addressed that claims 3 and 6 would recite identical subject matter.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “providing a measurement signal representative of the measurement pressure” followed by “wherein adjusting the rotation speed of the fan comprises […] “when the measured pressure […].  There is no relation of the measurement signal provided to the measured pressure related to the adjusting.  Claim 1 further recites the limitation “wherein adjusting the rotation speed of the fan further comprises generating a control signal to adjust the rotation speed of the fan” followed by “wherein adjusting the rotation speed of the fan comprises […] “if […] generating a control signal according to the first curve”, and “if […] generating a control signal according to the second curve”.   It is unclear if these control signals are the same 

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “providing a measurement signal representative of the measurement pressure” followed by “wherein adjusting the rotation speed of the fan comprises […] “when the measured pressure […].  There is no relation of the measurement signal provided to the measured pressure related to the adjusting.  Additionally, “when” in the context of a method is a contingent limitation, making it unclear if the claim requires the step claimed if the condition is not met.  Claim 3 further recites the limitation “wherein adjusting the rotation speed of the fan further comprises generating a control signal to adjust the rotation speed of the fan” followed by “wherein adjusting the rotation speed of the fan comprises […] “if […] generating a control signal according to the first curve”, and “if […] generating a control signal according to the second curve”.   It is unclear if these control signals are the same or different and which, if any, are actually used to adjust the fan.  Additionally, “if” in the context of a method is a contingent limitation, making it unclear if the claim requires the step claimed if the condition is not met.  It is recommended to relate the measured pressure to the measurement signal(s), the control signals to the fan speed adjustment, and to ensure that the claim is worded in such a way as to eliminate the contingent limitations.  

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “providing a measurement signal representative of the measurement pressure” followed by “wherein adjusting the rotation speed of the fan comprises […] “when the measured pressure […].  There is no relation of the measurement signal provided to the measured pressure related to the adjusting.  Additionally, “when” in the context of a method is a contingent limitation, making it unclear if the claim requires the step claimed if the condition is not met.  Claim 6 further recites the limitation “wherein adjusting the rotation speed of the fan further comprises generating a control signal to adjust the rotation speed of the fan” followed by “wherein adjusting the rotation speed of the fan comprises […] “if […] generating a control signal according to the first curve”, and “if […] generating a control signal according to the second curve”.   It is unclear if these control signals are the same or different and which, if any, are actually used to adjust the fan.  Additionally, “if” in the context of a method is a contingent limitation, making it unclear if the claim requires the step claimed if the condition is not met.  It is recommended to relate the measured pressure to the measurement signal(s), the control signals to the fan speed adjustment, and to ensure that the claim is worded in such a way as to eliminate the contingent limitations.  Additionally, Claim 6 further recites the limitations “calculating an average of the measurement signal over the first time interval”, “calculating a first average value of the measurement signal over the second time interval”, and “comparing the second average value with the first average value”.  This listing of steps is unclear.  It appears the listing of steps should read  “calculating a first average of the measurement signal over the first time interval”, “calculating a second average value of the measurement signal over the second time interval”, and “comparing the second average value with the first average value” to provide appropriate antecedent basis.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAVIA SULLENS/Primary Examiner, Art Unit 3763